DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/805,583; 14219,073; and 15/387,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding claim 2, the Examiner has failed to find proper support in the disclosure so as to enable one of ordinary skill in the art to carry out the method set forth therein including the step of placing a sponge material over both the positive and negative electrodes. Please see the rejection of the claim under 35 U.S.C. 112(a) below for a full rationale of the deficiency of the disclosure. Claim 3 incorporates the same issue due to its dependency on claim 2.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the requirement in claim 2of “a sponge material wetted with saline is disposed over the positive and negative electrodes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, the claim recites the limitation of “a sponge material wetted with a saline solution is disposed over the positive and negative electrodes.” The instant disclosure sets forth direction with respect to the use of a “sponge” in [0014] of the filed Specification that discusses the electrodes 31/32  “can be saturated with a bring solution of water” and that “a layer of water between the electrodes or a cloth wrap or sponge will protect the body from making contact with the electrodes”. Paragraph [0020] sets forth with respect to the claimed methodology of treating a tooth that “[t]he electrodes are […] covered with a sponge type material for comfort wetted with a saline solution”.
As best can be understood from the instant disclosure, the Examiner is of the position that the instant disclosure fails to enable one or ordinary skill to make and/or use the claimed invention with undue experimentation including the disposing of a single piece of sponge material over both electrodes. Said differently, the Examiner is of the position that the instant disclosure covers arrangements where each of the positive and negative electrodes in the tooth abscess methodology is covered by individual pieces of sponge type material (the “electrodes are … covered with a sponge type material” in [0020]), and does not enable a single piece of sponge material disposed over both electrodes as required by claim 2. The Examiner further believes that one of ordinary skill in the art would not be able to accomplish such a method without undue experimentation when, for example, a single piece of wetted sponge in contact with both electrodes would present a current path that wouldn’t direct the current “through the at least one abscessed tooth and its surrounding gum” as required in parent claim 1. 
Claim 3 is rejected due to its dependency on claim 2. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites that “the current passed is between about 0.1 amps and 0.4 amps”. The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that the instant disclosure sets forth in the disclosure that this range is specifically from “0.1 amps and 0.4 amps” and does not define this range utilizing the term of “about”. Appropriate correction is required.
Regarding claim 10, the claim recites the limitation of “the applied voltage” therein. Claim 9 recites the limitation of “applying various voltages to the power source”. The Examiner is of the position that the scope of claim 10 is indefinite given that it is unclear which of the “various voltages” set forth in claim 9 is being referred to by the recitation of “the applied voltage” in claim 10. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 3, the claim recites that the wetting is done with “a brine solution”. Parent claim 2 recites the wetting with “a saline solution”. It is the Examiner’s position that a brine solution is either an equivalent of a saline solution or a broader limitation than saline. Thus, claim 3 fails to further limit the subject matter of claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9-11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armanino (US Pat. Pub. 2011/0039226 A1).
Regarding claim 1, Armanino discloses a method of treating a tooth abscess comprising: (A) inserting a positive and negative electrode connected to a power source into a mouth (see figure 2 with the electrodes at 156 and 154 inserted into the mount), wherein the mouth comprises at least one abscessed tooth (tooth at 100), (B) positioning the positive and negative electrodes on opposing sides of the at least one abscessed tooth, wherein the at least one abscessed tooth is between the positive and negative electrodes (see 154 being on an outside and 156 being on an inside with at least a portion of the tooth placed therebetween), and (C) activating the power source to allow current to pass from one electrode to the other, wherein the current is passed through the at least one abscessed tooth and its surrounding gum area (see [0028] describing the cutting flow between the electrodes and through the tooth/gum area).
Regarding claim 7, Armanino provides that the current passed is a dc current (see [0029] providing for DC energy).

Regarding claim 9, Armanino provides that activating the power source comprises applying various voltages to the power source (see [0029] providing for an appropriate voltage may depend on duration).
	Regarding claim 10, Armanino provides that the applied voltage is determined based on the thickness of the surrounding gum area (see [0029] providing that voltage is dependent on distance between electrodes with such including a factor of thickness of the gum area to due placement of 154 on a gum of the patient).
	Regarding claim 11, Armanino provides that the power source is activated for approximately 3 minutes (See [0033]).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794